UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1579


WEN JIAN NI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 19, 2016               Decided:   February 5, 2016


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Vlad Kuzmin, KUZMIN & ASSOCIATES, P.C., New York, New York, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Kiley Kane, Senior Litigation Counsel, Ann M.
Welhaf, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wen Jian Ni, a native and citizen of the People’s Republic of

China, petitions for review of an order of the Board of Immigration

Appeals   dismissing   his   appeal       from   the    immigration   judge’s

decision finding that he filed a frivolous application for asylum.

Based on our review of the record, we conclude that substantial

evidence supports the agency’s finding that Ni knowingly and

deliberately filed a frivolous asylum application.             See Matter of

Y-L-, 24 I. & N. Dec. 151, 157-60 (B.I.A. 2007).             Accordingly, we

deny the petition for review for the reasons stated by the Board.

In re: Wen Jian Ni (B.I.A. May 1, 2015).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             PETITION DENIED




                                      2